 




EXHIBIT 10.31






















MEMBERSHIP INTEREST PURCHASE AGREEMENT




Dated March 3, 2017




by and among




Bright Mountain Media, Inc.,

a Florida corporation

(“Buyer”)




Daily Engage Media Group LLC,

a New Jersey limited liability company

(“Daily Engage”)




and




Harry G. Pagoulatos,

George G. Rezitis

and

Angelos Triantafillou

(the “Members”)


























--------------------------------------------------------------------------------

 




TABLE OF CONTENTS




 

 

 

Page

 

 

 

 

1.

DEFINITIONS AND INTERPRETATION

1

 

 

 

 

2.

ACQUISITION OF DAILY ENGAGE BY BUYER; CLOSING

8

 

 

 

 

 

2.1

Sale of Membership Interests

8

 

2.2

Closing

9

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF DAILY ENGAGE AND THE MEMBERS

9

 

 

 

 

 

3.1

Organization and Good Standing

9

 

3.2

Authority and Enforcement

9

 

3.3

Ownership of Membership Interests

10

 

3.4

No Conflicts or Defaults

10

 

3.5

Consent of Third Parties

10

 

3.6

Actions Pending

10

 

3.7

Daily Engage Financial statements

10

 

3.8

Assets

11

 

3.9

Intellectual Property

11

 

3.10

Books and Records

12

 

3.11

Contracts

12

 

3.12

Compliance with Laws

13

 

3.13

Insurance

13

 

3.14

Brokers

13

 

3.15

Employees

13

 

3.16

Taxes

14

 

3.17

No Adverse Changes

14

 

3.18

No Other Actions

14

 

3.19

Disclosure

15

 

3.20

Bad Actor Disqualifying Event

15

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES OF THE MEMBERS

15

 

 

 

 

 

4.1

Power and Authority

15

 

4.2

Ownership of Membership Interests

15

 

4.3

Consents and Approvals

15

 

4.4

Investment Representations

16

 

4.5

Information on Buyer

17

 

4.6

Disclosure

17

 

4.7

Bad Actor Disqualifying Event

17

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 








5.

REPRESENTATIONS AND WARRANTIES OF BUYER

17

 

 

 

 

 

5.1

Organization and Good Standing

17

 

5.2

Authority and Enforcement

17

 

5.3

No Conflicts or Defaults

17

 

5.4

Shares of Buyer Common Stock

18

 

5.5

Actions Pending

18

 

5.6

SEC Reports

18

 

5.7

Disclosure

18

 

 

 

 

6.

COVENANTS; ADDITIONAL AGREEMENTS

18

 

 

 

 

 

6.1

Conduct of Business Prior to the Closing

18

 

6.2

Access and Information

19

 

6.3

No Solicitation of Other Bids

20

 

6.4

Notice of Certain Events

20

 

6.5

Confidentiality

21

 

6.6

Closing Conditions

21

 

6.7

Transfer Taxes

22

 

6.8

Further Assurances

22

 

6.9

Press Releases and Communications

22

 

 

 

 

7.

CLOSING CONDITIONS

22

 

 

 

 

 

7.1

Conditions Precedent to Buyer's Obligations to Close

22

 

7.2

Conditions Precedent to Members' Obligations to Close

24

 

 

 

 

8.

DOCUMENTS TO BE DELIVERED AT CLOSING

25

 

 

 

 

 

8.1

Documents to be Delivered by the Members

25

 

8.2

Documents to be Delivered by the Buyer

25

 

8.3

Escrow Share Certificate

26

 

 

 

 

9.

INDEMNIFICATION AND RELATED MATTERS

26

 

 

 

 

 

9.1

Indemnification by Members

26

 

9.2

Indemnification by Buyer

26

 

9.3

Limitations

26

 

9.4

Procedure for Indemnification

26

 

9.5

Time for Assertion

27

 

 

 

 

10.

COVENANT NOT TO COMPETE; NON-SOLICITATION

27

 

 

 

 

11.

TERMINATION

29

 

 

 

 

 

 

 

 





ii




--------------------------------------------------------------------------------

 








12.

MISCELLANEOUS

30

 

 

 

 

 

12.1

Expenses

30

 

12.2

Notices

30

 

12.3

Interpretation

31

 

12.4

Headings

31

 

12.5

Severability

31

 

12.6

Entire Agreement

33

 

12.7

Successors and Assigns

32

 

12.8

No Third-party Beneficiaries

32

 

12.9

Amendment and Modification; Waiver

32

 

12.10

Specific Performance

32

 

12.11

Counterparts

32

 

12.12

Jurisdiction and Governing Law

33

 

12.13

Role of Counsel

33




Exhibits:




Exhibit A

Form of Escrow Agreement

Exhibit B

Form of Employment Agreement

Exhibit C

Form of Lock-Up Agreement

















iii




--------------------------------------------------------------------------------

 




MEMBERSHIP INTEREST PURCHASE AGREEMENT




This Membership Interest Purchase Agreement (“Agreement”) dated March 3, 2017,
is between and among Bright Mountain Media, Inc. (the “Buyer”), a corporation
organized under the laws of the State of Florida, having an office for the
transaction of business at 6400 Congress Avenue, Suite 2050, Boca Raton, FL
 33487, Daily Engage Media Group LLC (“Daily Engage”), a limited liability
company organized under the laws of the State of New Jersey, having an office
for the transaction of business at 20 Rena Lane, Bloomfield, NJ  07003, and the
members of Daily Engage listed on the signature page and Schedule A hereto,
constituting all of the members of Daily Engage (collectively, the “Members” and
individually a “Member”), each having an address set forth on Schedule A hereto.




WHEREAS, the Members own all of the issued and outstanding Membership Interests
(as hereinafter defined) of Daily Engage; and




WHEREAS, the Buyer desires to acquire from the Members, and the Members desire
to sell to the Buyer, all of the Membership Interests in exchange for the
Purchase Price (as hereinafter defined), making Daily Engage upon the closing of
the transaction herein contemplated a wholly-owned subsidiary of Buyer, on the
terms and conditions set forth below; and




NOW, THEREFORE, in consideration of the foregoing, and the mutual terms,
covenants and conditions herein below set forth, the parties agree, as follows:




1.

DEFINITIONS AND INTERPRETATION.




1.1

In this Agreement:




“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
audit, notice of violation, proceeding, litigation, citation, summons, subpoena
or investigation of any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity;




“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such Person, and the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by Contract or otherwise. With respect to Daily
Engage, it includes the Manager and the Members.




“Bad Actor Disqualification Event” means disqualification described in Rule
506(d)(1)(i) to (viii) under the Securities Act, except for a Bad Actor
Disqualifying Event contemplated by Rule 506(d)(2) or (d)(3)of the Securities
Act;




“Balance Sheet Date” means December 31, 2016;





--------------------------------------------------------------------------------

 







“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business;




“Buyer Common Stock” means the common stock, $.001 par value per share, of
Buyer;




“Closing” means the closing of the sale of the Membership Interests in
accordance with the terms, and subject to the conditions, of this Agreement;




“Closing Date” means the first Business Day following the satisfaction of the
closing conditions described in Section 7 herein, or such other date as the
Parties shall mutually agree upon in writing;




“Code” means the Internal Revenue Code of 1986, as amended;




“Commission” means the United States Securities and Exchange Commission;




“Consideration Shares” means such number of shares of Buyer Common Stock as
shall equal Two Million Nine Hundred Fifty Thousand Dollars ($2,950,000) based
upon a per share value equal to the Public Offering Price;




“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other legally binding agreements, commitments and legally binding
arrangements in writing;




“Daily Engage Financial Statements” means the financial statements for Daily
Engage for the years ended December 31, 2015 and 2016 prepared in accordance
with GAAP and accompanied by the unqualified opinion of an independent public
accounting firm acceptable to Buyer;




“Escrow Account” means the account designated by the Escrow Agent to hold the
Escrow Shares;




“Escrow Agent” means Pearlman Law Group LLP, counsel for the Buyer;




“Escrow Agreement” means the Escrow Agreement to be executed and delivered at
the Closing in the form attached hereto as Exhibit A;




“Escrow Period” means a period of 12 months from the Closing Date;




“Escrow Share Amount” means the number of Consideration Shares set forth on
Schedule A hereto to be deposited with the Escrow Agent and held in escrow
pursuant to the Escrow Agreement;





2




--------------------------------------------------------------------------------

 







“Escrow Share Certificates” means the stock certificates representing the Escrow
Share Amount;




“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;




“GAAP” means U.S. generally accepted accounting principles consistently applied;




“Governmental Entity” means any federal, state, local or foreign government or
political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction;




“Governmental Order” means any order, injunction, judgment, decree, ruling,
writ, assessment or arbitration award of a Governmental Entity;




“Income Tax” means any federal, state, local, or foreign income tax, including
any interest, penalty, or addition thereto, whether disputed or not;




“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to any Income Tax, including any
schedule or attachment thereto, and including any amendment thereof;




“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Entity, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies, and URLs; (c) works of authorship, expressions, designs
and design registrations, whether or not copyrightable, including copyrights,
author, performer, moral and neighboring rights, and all registrations,
applications for registration and renewals of such copyrights; (d) inventions,
discoveries, trade secrets, business and technical information and know-how,
databases, data collections and other confidential and proprietary information
and all rights therein; (e) patents (including all reissues, divisionals,
provisionals, continuations and continuations-in-part, re-examinations,
renewals, substitutions and extensions thereof), patent applications, and other
patent rights and any other Governmental Entity-issued indicia of invention
ownership (including inventor's certificates, petty patents and patent utility
models); (f)





3




--------------------------------------------------------------------------------

 




software and firmware, including data files, source code, object code,
application programming interfaces, architecture, files, records, schematics,
computerized databases and other related specifications and documentation; (g)
mask works; (h) royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the foregoing; and (i)
all rights to any Actions of any nature available to or being pursued by Daily
Engage to the extent related to the foregoing, whether accruing before, on or
after the date hereof, including all rights to and claims for damages,
restitution and injunctive relief for infringement, dilution, misappropriation,
violation, misuse, breach or default, with the right but no obligation to sue
for such legal and equitable relief, and to collect, or otherwise recover, any
such damages;

“Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), relating to any Intellectual Property
that is used in or necessary for the conduct of its business as currently
conducted to which Daily Engage is a party, beneficiary or otherwise bound
(excluding licenses for commercial off the shelf computer software that are
generally available on nondiscriminatory pricing terms and other licenses that
are generally available to any requesting party on standard terms with
nondiscriminatory pricing, “Off the shelf software”);

“Intellectual Property Assets” means all Intellectual Property that is owned by
Daily Engage and used in or necessary for the conduct of its business as
currently conducted (excluding Off the shelf software);

“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Entity or authorized private registrar in any
jurisdiction, including registered trademarks, domain names and copyrights,
issued and reissued patents and pending applications for any of the foregoing;




“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, or any injunction, judgment, decree or order in which the party in
question is a named party, in each case of any Governmental Entity.




“Liability” or “Liabilities” mean any and all debts, liabilities, commitments
and obligations, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, known or unknown, whenever
or however arising (including whether arising out of any contract or tort based
on negligence or strict liability) and whether or not the same would be required
by GAAP to be reflected in financial statements or disclosed in the notes
thereto;




“Lien” means any right which (a) shall entitle any Person to terminate, amend,
accelerate or cancel any agreement, option, license or other instrument to which
the Buyer, Daily Engage or any Member is a party by reason of the occurrence of
(i) a violation, breach or default thereunder by the Buyer, Daily Engage or any
Member, as the case may be; or (ii) an event which with or without notice or
lapse of time or both would become a default thereunder; or (b) if exercised by
the holder thereof, will (i) entitle such Person to accelerate the





4




--------------------------------------------------------------------------------

 




performance of any obligations or the payment of any sums owed by the Buyer,
Daily Engage or any Member, as the case may be, under any agreement, option,
license or other instrument, or (ii) result in any loss of any benefit under, or
the creation of any pledges, claims, equities, options, liens, charges, call
rights, rights of first refusal, “tag” or “drag” along rights, encumbrances and
security interests of any kind or nature whatsoever on any of the property or
assets of the Buyer, Daily Engage or any Member;




“Manager” means Harry G. Pagoulatos;




“Material Adverse Effect” means any effect or change that would be materially
adverse to the business, assets, condition (financial or otherwise), operating
results, operations, or business prospects of Buyer, Daily Engage or any Member,
as the case may be, taken as a whole, or on the ability of any Party to
consummate timely the transactions contemplated hereby;




“Membership Interests” means all of the issued and outstanding membership
interests or any class or series of Daily Engage;




“Parties” means collectively, the Buyer, Daily Engage and the Members;




“Party” means the Buyer, Daily or any Member, individually;




“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Entity;




“Person” means a natural person, company, corporation, partnership, association,
trust or any unincorporated organization;




“Public Offering Price” means per share offering price of the buyer Common Stock
issued and sold in the Secondary Public Offering;

“Purchase Price” means Four Million Nine Hundred Thousand Dollars ($4,900,000),
payable at Closing as follows: (i) One Million Nine Hundred Fifty Thousand
Dollars ($1,950,000) in cash; and (ii) the Consideration Shares;




“Representative” means, with respect to any Person, any and all directors,
officers, members, managers, employees, consultants, financial advisors,
counsel, accountants and other agents of such Person;




“Restricted Business” means all activities of the Buyer as may be expanded,
modified or supplemented after the Closing Date including, but not limited to,
as a result of the transactions herein contemplated;




“Restricted Period” shall be deemed to be three (3) years following the date of
this Agreement;




“Restricted Area” shall be deemed to mean the United States;





5




--------------------------------------------------------------------------------

 







“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act;




“Secondary Public Offering” means the underwritten offering of shares of Buyer
Common Stock being underwritten on a firm commitment basis by the Underwriter
resulting in gross proceeds to Buyer of at least $7,000,000 as described in the
Secondary Public Offering Registration Statement;




“Secondary Public Offering Registration Statement” means the registration
statement on Form S-1, File No. 333-213347, as filed by Buyer with the
Commission on August 26, 2016, as may be amended from time to time, which has
not yet been declared effective;




“Securities Act” means the United States Securities Act of 1933, as amended;




“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of membership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity's gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary;




“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code ss.59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not;




“Taxation Authority” means any federal, state, local or foreign governmental
agency, department or other entity which is authorized by applicable law to
assess and collect Taxes;








6




--------------------------------------------------------------------------------

 




“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof;







“Transaction Documents” means this Agreement, the Escrow Agreement, the
Employment Agreements, the Lock Up Agreements and the other agreements,
instruments and documents required to be delivered at the Closing;




“Underwriter” means Joseph Gunnar & Co., LLC.




1.2

Interpretation.




1.2.1

As used in this Agreement, unless the context clearly indicates otherwise:




(a)

words used in the singular include the plural and words in the plural include
the singular;




(b)

reference to any Person includes such person's successors and assigns, but only
if such successors and assigns are permitted by this Agreement, and reference to
a Person in a particular capacity excludes such Person in any other capacity;




(c)

reference to any gender includes the other gender;




(d)

whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limitation”
or “but not limited to” or words of similar import;




(e)

reference to any Section means such Section of this Agreement, and references in
any Section or definition to any clause means such clause of such Section or
definition;




(f)

the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;




(g)

reference to any agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and by this Agreement;




(h)

reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability, and reference to any particular
provision of any law shall be





7




--------------------------------------------------------------------------------

 




interpreted to include any revision of or successor to that provision regardless
of how numbered or classified;




(i)

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”; and




(j)

the titles and headings of Sections contained in this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of or to affect the meaning or interpretation of this Agreement.




1.2.2

This Agreement was negotiated by the Parties with the benefit of legal
representation, and no rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any Party shall
apply to any construction or interpretation hereof.  This Agreement shall be
interpreted and construed to the maximum extent possible so as to uphold the
enforceability of each of the terms and provisions hereof, it being understood
and acknowledged that this Agreement was entered into by the Parties after
substantial negotiations and with full awareness by the parties of the terms and
provisions hereof and the consequences thereof.




1.2.3

Where a statement in this Agreement is qualified by the expression “to the best
of Buyer’s knowledge,” “to the best of Daily Engage’s knowledge,” “to the best
of the Member’s knowledge,” “so far as Buyer is aware,” “so far as Daily Engage
is aware” or “so far as the Member is aware” or any similar expression shall be
deemed to include Buyer’s, Daily Engage’s or the Member’s actual knowledge and
what Buyer, Daily Engage or the Member should have known after due and careful
inquiry of, in the case of (i) the Buyer, the Chief Executive Officer and any
relevant person(s) involved in the management of the business of the Buyer, or
(ii) in the case of Daily Engage, the Manager and any relevant person(s)
involved in the management of the business of Daily Engage.




2.

ACQUISITION OF DAILY ENGAGE BY BUYER; CLOSING.




2.1

Sale of the Membership Interests. On the Closing Date, the Members shall sell,
transfer and assign all of the Membership Interests to Buyer, and Buyer shall
tender the Purchase Price to the Members in the amounts to each Member as set
forth in Schedule A hereto, subject to the conditions of this Agreement.  The
Purchase Price shall be paid at Closing as follows:




(a)

the cash portion of the Purchase Price shall be paid in such amounts as set
forth on Schedule A hereto;




(b)

certificates in such amounts as set forth on Schedule A hereto representing the
Consideration Shares less the Escrow Share Amount; and




(c)

the Escrow Share Amount shall be deposited in escrow through the delivery to the
Escrow Agent on the Closing Date of the Escrow Share Certificates and shall be





8




--------------------------------------------------------------------------------

 




held for the Escrow Period and distributed as soon as practicable following
expiration of the Escrow Period in accordance with the terms of the Escrow
Agreement to satisfy any and all claims made by Buyer or any other Buyer
Indemnitee against Daily Engage or the Members pursuant to Section 9 hereof.




(d)

The issuance of the Consideration Shares shall be exempt from registration under
the Securities Act in reliance on an exemption provided by Section 4(a)(2) of
that act and shall be “restricted securities” as that term is defined in Rule
144 promulgated under the Securities Act.  




2.2

Closing. The Closing shall take place at the offices of Pearlman Law Group LLP,
counsel for the Buyer. All actions taken at the Closing shall be deemed to have
been taken simultaneously at the time the last of any such actions is taken or
completed. The Closing shall occur at 10:00 a.m., Eastern time, on the first
Business Day following the satisfaction of the closing conditions described in
Section 7 herein (the “Closing Date”) or at such other place, and on such other
date and/or time, as the Parties may agree in writing.




3.

REPRESENTATIONS AND WARRANTIES OF DAILY ENGAGE AND MEMBERS.




Except as otherwise set forth in a disclosure schedule of even date herewith
which is executed and delivered by Daily Engage (the “Daily Engage Disclosure
Schedule”), Daily Engage and Members hereby jointly and severally make the
following representations and warranties to Buyer as of the date hereof and as
of the Closing Date.  Nothing in the Daily Engage Disclosure Schedule shall be
deemed adequate to disclose an exception to a representation or warranty made
herein, however, unless the Daily Engage Disclosure Schedule identifies the
exception with reasonable particularity and describes the relevant facts in
reasonable detail.  The Daily Engage Disclosure Schedule will be arranged in
paragraphs corresponding to the lettered and numbered paragraphs contained in
this Agreement.




3.1

Organization and Good Standing.  Daily Engage is a limited liability company
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization, with full power and authority to own, lease
and operate its business and properties and to carry on business in the places
and in the manner as presently conducted or proposed to be conducted.  Daily
Engage is in good standing as a foreign organization in each jurisdiction in
which the properties owned, leased or operated, or where its business is
conducted that requires such qualification except where the failure to so
qualify would not have a Material Adverse Effect.  Daily Engage does not have
any Subsidiaries.




3.2

Authority and Enforcement.  Daily Engage has all requisite power and authority
to execute and deliver this Agreement, and to consummate the transactions
contemplated hereby.  Daily Engage has taken all actions necessary for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of Daily Engage, enforceable against it in accordance with
its terms, except as may be affected by bankruptcy, insolvency, moratoria or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to the





9




--------------------------------------------------------------------------------

 




qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefor may be brought.




3.3

Ownership of Membership Interests.  The Members are the sole owners of all
membership interests in Daily Engage in the amounts set forth on Schedule A.
 The Membership Interests have been duly authorized, are duly and validly
issued, fully paid, and nonassessable, and are free of any Lien, encumbrance or
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws. There is no outstanding security of any kind
convertible into or exchangeable for membership interests or equity ownership
interest in Daily Engage.




3.4

No Conflicts or Defaults.  The execution and performance of this Agreement does
not, and the consummation of the transactions contemplated hereby and compliance
with the provisions of this Agreement will not (a) conflict with or violate the
incorporation and or formation documents of Daily Engage, (b) conflict with or
violate any statute, ordinance, rule, regulation, judgment, order, writ,
injunction, decree or law applicable to Daily Engage, or by which either Daily
Engage or its properties or assets may be bound or affected, or (c) result in a
violation or breach of or constitute a default (or an event which with or
without notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in any loss of any benefit under, any contract, agreement or
arrangement to which Daily Engage is a party, or the creation of Liens on any of
the property or assets of Daily Engage. No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity, is required by Daily Engage in connection with the execution of this
Agreement or the consummation by it of the transactions contemplated hereby,
except for such other consents, approvals, orders, authorizations,
registrations, declarations or filings, the failure of which to obtain would not
individually or in the aggregate have a Material Adverse Effect.




3.5

Consents of Third Parties.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by Daily
Engage does not require the consent of any Person.




3.6

Actions Pending.  There is no action, suit, claim, investigation or proceeding
pending or, to the knowledge of Daily Engage, threatened against Daily Engage,
which questions the validity of this Agreement or the transactions contemplated
hereby or any action taken or to be taken pursuant hereto or thereto.  There is
no action, suit, claim, investigation or proceeding pending or, to the knowledge
of Daily Engage threatened against or involving Daily Engage.  There are no
outstanding or pending Government Orders against Daily Engage.




3.7

Daily Engage Financial Statements.  The Daily Engage Financial Statements
present fairly in all material respects the financial position and results of
operations of Daily Engage as at the dates and for the periods indicated
therein. Daily Engage has no Liabilities (i) of the nature (whether known or
unknown and whether absolute, accrued, contingent or otherwise) that GAAP would
require to be set forth in the balance sheet as of the Balance Sheet Date
included in the Daily Engage Financial Statements which are not set forth





10




--------------------------------------------------------------------------------

 




therein or (ii) other than Liabilities in the ordinary course of Daily Engage's
business since the Balance Sheet Date.




3.8

Assets.  Daily Engage has good and marketable title, free and clear of all Liens
to all of the properties and assets, real and personal, tangible or intangible,
which are reflected at the Balance Sheet Date included in the Daily Engage
Financial Statements, except for such imperfections of title, easements and
encumbrances, if any, as do not materially interfere with the use of such
property as such property is used and which would not have a Material Adverse
Effect on Daily Engage.  Daily Engage does not own any real property.  The
assets of Daily Engage are adequate for Buyer to operate the business in
substantially the same manner as conducted by Daily Engage.  All of the assets
are in good working order.  Daily Engage has not licensed or otherwise allowed
or enabled the use of any of the assets to any other Person, or granted any
right with respect to the assets to any other Person that may, in any manner,
restrict, impede or adversely affect Buyer's rights therein.  




3.9

Intellectual Property.  




(a)

Schedule 3.9(a) of the Daily Engage Disclosure Schedule lists all (i)
Intellectual Property Registrations and (ii) Intellectual Property Assets,
including software, that are not registered but that are material to the
operation of Daily Engage's business. All required filings and fees related to
the Intellectual Property Registrations have been timely filed with and paid to
the relevant Governmental Entity and authorized registrars, and all Intellectual
Property Registrations are otherwise in good standing. Daily Engage has provided
Buyer with true and complete copies of file histories, documents, certificates,
office actions, correspondence and other materials related to all Intellectual
Property Registrations.




(b)

Schedule 3.9(b) of the Daily Engage Disclosure Schedule lists all Intellectual
Property Agreements.  Daily Engage has provided Buyer with true and complete
copies of all such Intellectual Property Agreements, including all
modifications, amendments and supplements thereto and waivers thereunder. Each
Intellectual Property Agreement is valid and binding on Daily Engage in
accordance with its terms and is in full force and effect. None of Daily Engage
or, to Daily Engage's knowledge, any other party thereto is in breach of or
default under (or is alleged to be in breach of or default under) in any
material respect, or has provided or received any notice of breach or default of
or any intention to terminate, any Intellectual Property Agreement.  No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Intellectual Property Agreement or
result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder.




(c)

Except as set forth in Schedule 3.9(c) of the Daily Engage Disclosure Schedule,
Daily Engage is the sole and exclusive legal and beneficial, and with respect to
the Intellectual Property Registrations, record, owner of all right, title and
interest in and to the Intellectual Property Assets, and has the valid right to
use all other Intellectual Property used in or necessary for the conduct of its
business as currently conducted, in each case, free and clear of Liens. Without
limiting the generality of the foregoing, Daily Engage has entered into binding,
written agreements with every current and former employee of Daily





11




--------------------------------------------------------------------------------

 




Engage, and with every current and former independent contractor providing any
services related to intellectual property, whereby such employees and
independent contractors assign to Daily Engage any ownership interest and right
they may have in the Intellectual Property Assets.  Daily Engage has provided
Buyer with true and complete copies of the form of such agreements.




(d)

The Intellectual Property Assets and Intellectual Property licensed under the
Intellectual Property Agreements are all of the Intellectual Property necessary
to operate Daily Engage's business as presently conducted. The consummation of
the transactions contemplated hereunder will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other Person in respect of, the Buyer's right to own, use or
hold for use any Intellectual Property as owned, used or held for use in the
conduct of Daily Engage's business as currently conducted.




(e)

Daily Engage's rights in the Intellectual Property Assets are valid, subsisting
and enforceable. Daily Engage has taken all reasonable steps to maintain the
Intellectual Property Assets and to protect and preserve the confidentiality of
all trade secrets included in the Intellectual Property Assets, including
requiring all Persons having access thereto to execute written non-disclosure
agreements.




(f)

The conduct of Daily Engage's business as currently and formerly conducted, and
the Intellectual Property Assets and Intellectual Property licensed under the
Intellectual Property Agreements as currently or formerly owned, licensed or
used by Daily Engage, have not infringed, misappropriated, diluted or otherwise
violated, and have not, do not and will not infringe, dilute, misappropriate or
otherwise violate, the Intellectual Property or other rights of any Person. To
the knowledge of Daily Engage, no Person has infringed, misappropriated, diluted
or otherwise violated, or is currently infringing, misappropriating, diluting or
otherwise violating, any Intellectual Property Assets.




(g)

There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or threatened (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the Intellectual Property of any Person by Daily Engage in
connection with its business; (ii) challenging the validity, enforceability,
registrability or ownership of any Intellectual Property Assets or Daily
Engage's rights with respect to any Intellectual Property Assets; or (iii) by
Daily Engage or any other Person alleging any infringement, misappropriation,
dilution or violation by any Person of any Intellectual Property Assets. Daily
Engage is not subject to any outstanding or prospective Governmental Order
(including any motion or petition therefor) that does or would restrict or
impair the use of any Intellectual Property Assets.




3.10

Books and Records.  The books, records and documents of Daily Engage accurately
reflect in all material respects the information relating to the business of
Daily Engage, the location and collection of its assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of Daily
Engage.




3.11

Contracts.  Section 3.11 of the Daily Engage Disclosure Schedule identifies each
material Contract to which Daily Engage is a party.  Each such Contract is in
full





12




--------------------------------------------------------------------------------

 




force and effect.  No party to any such Contract is in default of any material
obligation thereunder and Daily Engage has not received notice of the
termination of any such Contract prior to its scheduled termination date.  To
the knowledge of Daily Engage, no event has occurred or circumstance exists that
(with or without notice or lapse of time) may contravene, conflict with, or
result in a violation or breach of, or give Daily Engage or other Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate, or modify, any material
Contract to which Daily Engage is a party.  Daily Engage has not given nor
received from any other Person, any notice or other communication (whether oral
or written) regarding any actual, alleged, possible, or potential violation or
breach of, or default under, any material Contract to which Daily Engage is a
party.




3.12

Compliance with Laws.  Daily Engage currently has all Permits which are required
for the operation of its business, other than those the failure of which to
possess would not have a Material Adverse Effect on Daily Engage.  Daily Engage
is not in default or violation (and no event has occurred which, with notice or
the lapse of time or both, would constitute a default or violation) of any term,
condition or provision of any Permit to which it is a party required for the
operation of Daily Engage's business, except where such default or violation
would not have a Material Adverse Effect on Daily Engage.




3.13

Insurance.  Daily Engage maintains insurance against all risks customarily
insured against by companies in its industry.  All such policies are in full
force and effect, and Daily Engage has not received any notice from any
insurance company suspending, revoking, modifying or canceling (or threatening
such action) any insurance policy issued to Daily Engage.




3.14

Brokers.  All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried without the intervention of any person in
such a manner as to give rise to any valid claim by any person against Daily
Engage for a finder’s fee, brokerage commission or similar payment.




3.15

Employees.  Section 3.15 of the Daily Engage Disclosure Schedule sets forth the
name, date of hire, period of continuous service, salary (or other
remuneration), incentive compensation and other benefits of each employee of
Daily Engage.  Daily Engage is not a party to or bound by any collective
bargaining, shop or similar agreements.  Except as set forth on Schedule 3.15 of
the Daily Engage Disclosure Schedule, Daily Engage does not have any “employee
benefit plans” including, but not limited to, bonus, pension, profit sharing,
deferred compensation, incentive compensation, excess benefit, stock, stock
option, severance, termination pay, change in control or other employee benefit
plans, programs or arrangements, whether written or unwritten, qualified or
unqualified, funded or unfunded, currently maintained, or contributed to, or
required to be maintained or contributed to, by Daily Engage, other than the
employment contracts, medical, dental, vision, disability, life insurance and or
vacation benefits.  Daily Engage is in compliance with all applicable federal
and state laws and regulations concerning the employer-employee relationship,
including applicable wage and hour laws, worker compensation statutes,
unemployment laws, and social security laws, except, in each case, where the
failure to so comply could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Except as set forth in Section 3.15
of the Daily Engage Disclosure Schedule, there are no pending or, to Daily
Engage’s knowledge, threatened





13




--------------------------------------------------------------------------------

 




claims, investigations, charges, citations, hearings, consent decrees, or
litigation concerning: wages, compensation, bonuses, commissions, awards, or
payroll deductions; equal employment or human rights violations regarding race,
color, religion, sex, national origin, age, handicap, veteran’s status, marital
status, disability, or any other recognized class, status, or attribute under
any federal or state equal employment law prohibiting discrimination;
representation petitions or unfair labor practices; grievances or arbitrations
pursuant to current or expired collective bargaining agreements; workers’
compensation; wrongful termination, negligent hiring, invasion of privacy or
defamation; wage and hour laws; or immigration.  Except as set forth in Section
3.15 of the Daily Engage Disclosure Schedule, Daily Engage is not liable for any
unpaid wages, bonuses, or commissions (other than those not yet due) or any Tax,
penalty, assessment, or forfeiture for failure to timely pay any of the
foregoing.




3.16

Taxes.

Except as set forth on Schedule 3.16 of the Daily Engage Disclosure Schedule,
all material Income Tax Returns of Daily Engage required to be filed with
respect to its business have been timely filed, all such Income Tax Returns are
complete and correct in all material respects, and Daily Engage has paid on a
timely basis all Income Taxes that were due and payable as reflected on such
Income Tax Returns.  Daily Engage has not waived any statute of limitations in
respect of Income Taxes in connection with its business or agreed to any
extension of time with respect to an Income Tax assessment or deficiency in
connection with its business.  At all times since its formation, Daily Engage
has been classified for U.S. federal income tax purposes as a partnership, and
is so classified for U.S. federal income tax purposes at the time of the
Closing.  Daily Engage is not a party to any Income Tax allocation or sharing
agreement. Daily Engage is not and has not been a party to any “listed
transaction,” as defined in Code Section 6707A(c)(2) and U.S. Treasury
Regulation Section 1.6011-4(b)(2).




3.17

No Adverse Changes.  Since the Balance Sheet Date, there has not been (a) any
change in the business, prospects, the financial or other condition, or the
respective assets or Liabilities of Daily Engage, (b) any loss sustained by
Daily Engage, including, but not limited to any loss on account of theft, fire,
flood, explosion, accident or other calamity, whether or not insured, or (c) to
the knowledge of Daily Engage, any event, condition or state of facts,
including, without limitation, the enactment, adoption or promulgation of any
law, rule or regulation, the occurrence of which materially and adversely does
or would have a Material Adverse Effect.




3.18

No Other Actions.  Since the Balance Sheet Date, Daily Engage has (i) operated
its business and conducted its affairs only in the usual and ordinary course
consistent with past practices and in such manner as shall be consistent with
all representations and warranties of Daily Engage so that the same remain true
and accurate as of the Closing, (ii) except as set forth in Section 3.18 of the
Daily Engage Disclosure Schedule made all regularly scheduled payments on the
Liabilities of Daily Engage, (iii) not made any material expenditures or
incurred or agreed to any additional indebtedness, except in the ordinary course
of Daily Engage's businesses and which would not be material to Daily Engage
when taken as a whole, (iv) not made any distributions or paid any dividends to
any Member or made bonus payments to the Daily Engage employees other than
consistent with past practices; or (v) not increased any





14




--------------------------------------------------------------------------------

 




Daily Engage's employees or consultants compensation, other than a regularly
scheduled increase in the ordinary course of the Daily Engage's business.




3.19

Disclosure.  The representations, warranties and acknowledgments of Daily Engage
set forth herein are true, complete and accurate in all material respects, do
not omit to state any material fact, or omit any fact necessary to make such
representations, warranties and acknowledgments, in light of the circumstances
under which they are made, not misleading.




3.20

Bad Actor Disqualifying Event.  Daily Engage is not subject to any Bad Actor
Disqualifying Event.




4.

REPRESENTATIONS AND WARRANTIES OF THE MEMBERS.




Each Member hereby warrants and represents to Buyer, as of the date of this
Agreement and with the same force and effect on the Closing Date as if then
made, as follows:




4.1

Power and Authority. The execution and delivery of this Agreement and each
instrument required hereby to be executed and delivered by each Member prior to
or at the Closing, the performance of each Member’s obligations hereunder and
thereunder and the consummation by the Members of the transactions contemplated
hereby have been duly and validly authorized by all necessary action on the part
of each Member, and no other proceedings on the part of the Members are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed by each
Member, and, assuming this Agreement has been duly executed by Daily Engage and
the Buyer, this Agreement constitutes a valid and binding agreement of each
Member, enforceable against each Member in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, and similar laws of general
applicability relating to or affecting creditors' rights and to general equity
principles.




4.2

Ownership of Membership Interests.  The Members are the sole record and
beneficial owners of the Membership Interests, all of which Membership Interests
are owned free and clear of all Liens, and have not been sold, pledged, assigned
or otherwise transferred except pursuant to this Agreement.  There are no
outstanding subscriptions, rights, options, warrants or other agreements
obligating the Members to sell or transfer to any third person any of the
Membership Interests owned by the Members, or any interest therein.  The Members
have full power and authority to exchange, transfer and deliver to Buyer the
Membership Interests.




4.3

Consents and Approvals. The execution and performance of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions of this Agreement will not (a) conflict with or violate any
statute, ordinance, rule, regulation, judgment, order, writ, injunction, decree
or law applicable to the shareholders, or (b) by which either the Members or
their properties or assets may be bound or affected, or result in a violation or
breach of or constitute a default (or an event which with or without notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
any loss of any benefit under, any contract, agreement or arrangement to which
the Member is a party, or the





15




--------------------------------------------------------------------------------

 




creation of Liens on any of the properties or assets of the Member. No consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity, is required by the Members in connection with the
execution of this Agreement by the Members or the consummation by them of the
transactions contemplated hereby, except for such other consents, approvals,
orders, authorizations, registrations, declarations or filings, the failure of
which to obtain would not individually or in the aggregate have a Material
Adverse Effect.




4.4

Investment Representations.  The Members are acquiring the shares of Buyer
Common Stock for their own account with the present intention of holding such
securities for purposes of investment, and it has no intention of distributing
such shares of Buyer Common Stock, or selling, transferring or otherwise
disposing of such shares of Buyer Common Stock in a public distribution, in any
of such instances, in violation of the federal securities laws of the United
States of America.  The Member understands that (a) the shares of Buyer Common
Stock will be “restricted securities,” as defined in Rule 144 promulgated under
the Securities Act; (b) such shares of Buyer Common Stock are not being issued
as part of the Secondary Public Offering, will not be registered under the
Securities Act, will be subject to restrictions on transfer and will be issued
in reliance on exemptions for private offerings contained in Section 4(a)(2) of
the Securities Act; (c) the Buyer has no obligation to so register the shares of
Buyer Common Stock for resale; and (d) the shares of Buyer Common Stock may not
be distributed, re-offered or resold except through a valid and effective
registration statement or pursuant to a valid exemption from the registration
requirements under the Securities Act at such time as the shares of Buyer Common
Stock become eligible for resale by the Member.  The Member acknowledges that
upon any future distribution by him of the shares of Buyer Common Stock to any
other third party, as a condition precedent to such distribution, the receiving
party(ies) will be required to execute agreements for the benefit of Buyer in a
form and substance satisfactory to it acknowledging and consenting to the
foregoing investment representations and the restrictions on transfer. The
certificates evidencing the shares of Buyer Common Stock shall contain the
following legend:




“The shares of common stock evidenced by this certificate have not been
registered under the Securities Act of 1933, as amended (the “Act”). Such shares
may not be sold, transferred, pledged, hypothecated or otherwise disposed of
unless they have been so registered or Bright Mountain Media, Inc. shall have
received an opinion of counsel satisfactory to it to the effect that
registration thereof for purposes of transfer is not required under the Act or
the securities laws of any state.”




4.5

Information on Buyer.  The Member has been provided access via the Commission's
public website at www.sec.gov/EDGAR with access to copies of Buyer's Annual
Report on Form 10-K for the period ended December 31, 2015 and its other filings
with the Commission, and represents and warrants that it has read and reviewed
these reports, together with Buyer’s other filings with the Commission.  The
Member is a sophisticated investor who has such knowledge and experience in
financial, tax and other business matters as to enable it to evaluate the merits
and risks of, and to make an informed investment decision with respect to, the
shares of Buyer Common Stock and this Agreement.  The Member, either alone or
together with his advisors, has such knowledge and experience in financial, tax,
and business matters,





16




--------------------------------------------------------------------------------

 




and, in particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the transactions
contemplated hereby, to evaluate the merits and risks of an investment in the
shares of Buyer Common Stock and to make an informed investment decision with
respect thereto.  The Member understands that its acquisition of the shares of
Buyer Common Stock is a speculative investment, and the Member represents that
he is able to bear the risk of such investment for an indefinite period, and can
afford a complete loss thereof.




4.6

Disclosure.  The representations, warranties and acknowledgments of Daily Engage
and the Member set forth herein are true, complete and accurate in all material
respects, do not omit to state any material fact, or omit any fact necessary to
make such representations, warranties and acknowledgments, in light of the
circumstances under which they are made, not misleading.




4.7

Bad Actor Disqualifying Event.  The Member is not subject to any Bad Actor
Disqualifying Event.




5.

REPRESENTATIONS AND WARRANTIES OF BUYER.




The Buyer hereby makes the following representations and warranties to the
Members as of the date hereof and as of the Closing Date.  




5.1

Organization and Good Standing.  The Buyer is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Florida,
with full corporate power and authority to own, lease and operate its business
and properties and to carry on its business in the places and in the manner as
presently conducted or proposed to be conducted.  The Buyer is in good standing
as a foreign entity in each jurisdiction in which the properties owned, leased
or operated, or where the business is conducted by it requires such
qualification, except where the failure to so qualify would not have a Material
Adverse Effect on its business, taken as a whole, or consummation of the
transactions contemplated hereby.




5.2

Authority and Enforcement.  The Buyer has all requisite corporate power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby.  The Buyer has taken all corporate action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, and this Agreement constitutes the
valid and binding obligation of the Buyer, enforceable against it in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.




5.3

No Conflicts or Defaults.  The execution and delivery of this Agreement by the
Buyer and the consummation of the transactions contemplated hereby do not and
shall not (a) contravene its articles of incorporation or bylaws, or (b) with or
without the giving of notice or the passage of time (i) violate, conflict with,
or result in a material breach of, or a material default or loss of rights
under, any covenant, agreement, mortgage, indenture, lease, instrument,





17




--------------------------------------------------------------------------------

 




Permit or license to which it is a party or by which it is bound, or any
judgment, order or decree, or any law, rule or regulation to which it is
subject, (ii) result in the creation of, or give any party the right to create,
any Lien upon any assets or properties of the Buyer, (iii) terminate or give any
party the right to terminate, amend, abandon or refuse to perform, any material
agreement, arrangement or commitment relating to which the Buyer is a party, or
(iv) result in a Material Adverse Effect.




5.4

Shares of Buyer Common Stock.  The shares of Buyer Common Stock have been duly
authorized, and upon issuance pursuant to the provisions hereof, will be validly
issued, fully paid and non-assessable.




5.5

Actions Pending.  There is no action, suit, claim, investigation or proceeding
pending or, to the knowledge of the Buyer, threatened against it which questions
the validity of this Agreement or the transactions contemplated hereby or any
action taken or to be taken pursuant hereto or thereto.  There is no action,
suit, claim, investigation or proceeding pending or, to the knowledge of the
Buyer, threatened against or involving the Buyer or any of its properties or
assets.  There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or Governmental Entity against the Buyer or
affecting its assets.




5.6

SEC Reports.  The Buyer files annual, quarterly and current reports with the
Commission, pursuant to Section 12(g) of the Exchange Act.  The Buyer has filed
all reports required to be filed by it under the Exchange Act since March 31,
2013 (the “SEC Reports”). The SEC Reports do not misrepresent a material fact,
do not omit to state a material fact and do not omit any fact necessary to make
the statements made therein, in light of the circumstances under which they are
made, not misleading.




5.7

Disclosure.  The representations, warranties and acknowledgments of the Buyer
set forth herein are true, complete and accurate in all material respects and do
not omit any fact necessary to make such representations, warranties and
acknowledgments not misleading.




6.

COVENANTS; ADDITIONAL AGREEMENTS.




6.1

Conduct of Business Prior to the Closing. From the date hereof until the Closing
Date, except as otherwise provided in this Agreement or consented to in writing
by the Buyer (which consent shall not be unreasonably withheld or delayed),
Daily Engage shall (i) operate its business and conduct its affairs only in the
usual and ordinary course consistent with past practices, and in such manner as
shall be consistent with all representations and warranties of Daily Engage and
the Members so that the same remain true and accurate as of the Closing Date;
and (ii) preserve substantially intact its business organization, maintain its
rights and franchises, use its reasonable efforts to retain the services of its
officers and key employees and maintain its relationships with its customers and
suppliers.  Except as specifically provided in this Agreement or otherwise
consented to in writing by the Buyer (which consent shall not be unreasonably
withheld) from the date of this Agreement until the Closing Date, or until the
earlier termination of this Agreement, Daily Engage shall not do any of the
following:








18




--------------------------------------------------------------------------------

 




()

(i) increase the compensation payable or to become payable to the Manager or any
officer; (ii) grant any severance or termination pay to, or enter into any
employment or severance agreement with, the Manager, any officer or employee; or
(iii) establish, adopt, enter into, or amend, any benefit plan except as may be
required by applicable Law except in any case for customary bonus or increases
in the ordinary course of business or as required by contract;




()

declare, set aside or pay any distribution, or make any other distribution in
respect of, outstanding membership interests;




()

(i) redeem, purchase or otherwise acquire any membership interests or any
securities or obligations convertible into or exchangeable for any membership
interests, or any options, warrants or conversion or other rights to acquire any
membership interests or any such securities or obligations; (ii) effect any
reorganization or recapitalization; or (iii) split, combine or reclassify any of
its membership interests or issue or authorize or propose the issuance of any
other securities.




()

acquire or agree to acquire, by merging or consolidating with, by purchasing an
equity interest in or a portion of the assets of, or in any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets of any other person;




()

sell, lease, exchange, mortgage, pledge, transfer or otherwise dispose of, or
agree to sell, lease, exchange, mortgage, pledge, transfer or otherwise dispose
of, any of its assets, except for dispositions of assets in the ordinary course
of business and consistent with past practice;




()

propose or adopt any amendments to its formation documents;




(g)

incur any obligation for borrowed money or purchase money indebtedness, whether
or not evidenced by a note, bond, debenture or similar instrument, except in the
ordinary course of business consistent with past practice;  




(h)

(i) change any of its methods of accounting in effect at the Balance Sheet Date,
(ii) make or rescind any express or deemed election relating to taxes, or (iii)
change any of its methods of reporting income or deductions for federal income
tax purposes from those employed in the preparation of the federal income tax
returns for the taxable year ended December 31, 2016, except, in the case of
clause (i) or (ii) as may be required by Law or GAAP; or




(i)

agree in writing or otherwise to do any of the foregoing.




6.2

Access to Information. From the date hereof until the Closing, Daily Engage
shall (a) afford Buyer and its Representatives full and free access to and the
right to inspect all of the properties, assets, premises, books and records,
Contracts and other documents and data related to Daily Engage; (b) furnish
Buyer and its Representatives with such financial,





19




--------------------------------------------------------------------------------

 




operating and other data and information related to Daily Engage as Buyer or any
of its Representatives may reasonably request; and (c) instruct the
Representatives of Daily Engage to cooperate with Buyer in its investigation of
Daily Engage.  Any investigation pursuant to this Section 6.2 shall be conducted
in such manner as not to interfere unreasonably with the conduct of the business
Daily Engage. No investigation by Buyer or other information received by Buyer
shall operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Daily Engage or the Members in this Agreement.




6.3

No Solicitation of Other Bids.

 

(a)

Neither Daily Engage nor a Member shall, and shall not authorize or permit any
of its or their Affiliates or any of its or their Representatives to, directly
or indirectly, (i) encourage, solicit, initiate, facilitate or continue
inquiries regarding an Acquisition Proposal; (ii) enter into discussions or
negotiations with, or provide any information to, any Person concerning a
possible Acquisition Proposal; or (iii) enter into any agreements or other
instruments (whether or not binding) regarding an Acquisition Proposal.  Daily
Engage and the Members shall each immediately cease and cause to be terminated,
and shall cause its or their Affiliates and all of its or their and their
Representatives to immediately cease and cause to be terminated, all existing
discussions or negotiations with any Persons conducted heretofore with respect
to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” means any inquiry, proposal or offer from any Person
(other than Buyer or any of its Affiliates) relating to the direct or indirect
disposition, whether by sale, merger or otherwise, of all or any portion of
Daily Engage, its business or operations.




(b)

In addition to the other obligations under this Section 6.3, Daily Engage and
the Members shall each promptly (and in any event within three (3) Business Days
after receipt thereof by Daily Engage, a Member or any of its or their
Representatives) advise Buyer orally and in writing of any Acquisition Proposal,
any request for information with respect to any Acquisition Proposal, or any
inquiry with respect to or which could reasonably be expected to result in an
Acquisition Proposal, the material terms and conditions of such request,
Acquisition Proposal or inquiry, and the identity of the Person making the same.




(c)

Daily Engage and the Members agree that the rights and remedies for
noncompliance with this Section 6.3 shall include having such provision
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to Buyer and that money damages would not provide an adequate
remedy to Buyer.




6.4

Notice of Certain Events.




(a)

From the date hereof until the Closing, Daily Engage and the Members shall
promptly notify Buyer in writing of:




(i)

any fact, circumstance, event or action the existence, occurrence or taking of
which (A) has had, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (B) has resulted in, or could
reasonably be





20




--------------------------------------------------------------------------------

 




expected to result in, any representation or warranty made by Daily Engage
and/or a Member hereunder not being true and correct or (C) has resulted in, or
could reasonably be expected to result in, the failure of any of the conditions
set forth in Section 6.1 to be satisfied;




(ii)

any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the transactions
contemplated by this Agreement;




(iii)

any notice or other communication from any Governmental Entity in connection
with the transactions contemplated by this Agreement; and




(iv)

any Actions commenced or, to the knowledge of Daily Engage or any Member,
threatened against, relating to or involving or otherwise affecting Daily Engage
that, if pending on the date of this Agreement, would have been required to have
been disclosed pursuant to Section 3 or that relates to the consummation of the
transactions contemplated by this Agreement.




(b)

Buyer's receipt of information pursuant to this Section 6.4 shall not operate as
a waiver or otherwise affect any representation, warranty or agreement given or
made by Daily Engage or the Members in this Agreement and shall not be deemed to
amend or supplement the Daily Engage Disclosure Schedule.




6.5

Confidentiality. From and after the Closing, each of Daily Engage and the
Members shall, and shall cause its or their Affiliates to, hold, and shall use
its or their reasonable best efforts to cause its or their respective
Representatives to hold, in confidence any and all information, whether written
or oral, concerning the Buyer, except to the extent that Daily Engage and/or the
Member can show that such information (a) is generally available to and known by
the public through no fault of Daily Engage and/or the Member, any of its or
their Affiliates or their respective Representatives; or (b) is lawfully
acquired by Daily Engage and/or the Member, any of its or their Affiliates or
their respective Representatives from and after the Closing from sources which
are not prohibited from disclosing such information by a legal, contractual or
fiduciary obligation. If Daily Engage and/or the Member or any of its or their
Affiliates or their respective Representatives are compelled to disclose any
information by judicial or administrative process or by other requirements of
Law, Daily Engage and/or the Member shall promptly notify Buyer in writing and
shall disclose only that portion of such information which Daily Engage and/or
the Member is advised by its counsel in writing is legally required to be
disclosed, provided that Daily Engage and/or the Member shall use reasonable
best efforts to obtain an appropriate protective order or other reasonable
assurance that confidential treatment will be accorded such information.




6.6

Closing Conditions. From the date hereof until the Closing, each Party hereto
shall use reasonable best efforts to take such actions as are necessary to
expeditiously satisfy the closing conditions set forth in Section 7 hereof.




6.7

Transfer Taxes. The Buyer shall (a) be responsible for (and shall indemnify and
hold harmless the Members against) any and all liabilities for any sales, use,





21




--------------------------------------------------------------------------------

 




stamp, value added, documentary, filing, recording, transfer, stock transfer,
gross receipts, registration, duty, securities transactions or similar fees or
taxes or governmental charges (together with any interest or penalty, addition
to tax or additional amount imposed) as levied by any Governmental Entity in
connection with the transactions contemplated by this Agreement (collectively,
“Transfer Taxes”), regardless of the Person liable for such Transfer Taxes under
applicable Law and (b) timely file or caused to be filed all necessary documents
(including all Tax Returns) with respect to Transfer Taxes.  




6.8

Further Assurances.  If, at any time after the Closing, the Parties shall
consider or be advised that any further deeds, assignments or assurances in law
or that any other things are necessary, desirable or proper to complete the
transactions contemplated hereby in accordance with the terms of this Agreement
or to vest, perfect or confirm, of record or otherwise, the title to any
property or rights of the Parties hereto, the Parties agree that their proper
Representatives shall execute and deliver all such proper deeds, assignments and
assurances in law and do all things necessary, desirable or proper to vest,
perfect or confirm title to such property or rights and otherwise to carry out
the purpose of this Agreement, and that the proper Representatives of the
Parties are fully authorized to take any and all such action.




6.9

Press Releases and Communications.  No press release or public announcement
related to this Agreement or the transactions contemplated herein, shall be
issued or made by any party hereto without the prior written approval of the
Buyer.  Neither Daily Engage nor any Member shall have any communications with
any third party, other than its Representatives, without the prior written
consent of the Buyer.  Nothing herein shall prevent Daily Engage from notifying
its employees, customers or suppliers of the transactions contemplated hereby as
is necessary or desirable to facilitate the consummation of such transactions;
provided, however, that any such communication shall be previously approved by
the Buyer and shall constitute a “joint communication” if deemed appropriate by
the Buyer.




7.

CLOSING CONDITIONS.




7.1

Conditions Precedent to Buyer’s Obligation to Close.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to
satisfaction of the following conditions on or prior to the Closing Date:




(a)

Buyer shall be satisfied in its sole discretion with the results of its due
diligence on Daily Engage;




(b)

The representations and warranties of Daily Engage set forth in Section 3 above
and the representations and warrants of the Members set forth in Section 4 above
shall be true and correct in all material respects at and as of the Closing Date
with the same effect as though made at and as of the date hereof (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects);




(c)

Each of Daily Engage and the Members shall have performed and complied with all
of its or their respective covenants hereunder in all material respects through





22




--------------------------------------------------------------------------------

 




the Closing Date;




(d)

Daily Engage shall have delivered to Buyer the Daily Engage Financial
Statements;




(e)

No action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (i) prevent or adversely affect
the Member's consummation of any of the transactions contemplated by this
Agreement or (ii) cause any of the transactions contemplated by this Agreement
to be rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);




(f)

No material adverse change shall have taken place with respect to Daily Engage,
and no event shall have occurred that results in a Material Adverse Effect;




(g)

Daily Engage shall have delivered to Buyer a certificate (the “Daily Engage
Closing Certificate”) stating that all of the conditions specified above in
Section 7.1(b) – (f) has been complied with;




(h)

the Members shall have delivered to Buyer a certificate (the “Members' Closing
Certificate”) stating that all of the conditions specified above in Section
7.1(b) – (f) has been complied with;




(i)

the Members shall have entered into the Escrow Agreement in the form attached
hereto as Exhibit A;




(j)

The Secondary Public Offering Registration Statement shall have been declared
effective by the Commission, there shall be no stop order in relation thereto,
and the Secondary Public Offering shall have closed;




(k)

The Buyer and each of Harry G. Pagoulatos and George G. Rezitis shall have
entered into the Employment Agreements in the forms attached hereto as Exhibit
B;




(l)

The Members shall have entered into reasonable and mutually agreeable
non-competition agreements with the Buyer that restrict the ability of such
individuals to compete in certain sales and marketing actions and activities;




(m)

The Members shall cause the employees of Daily Engage to execute non-compete,
invention assignment and confidentiality agreements with Buyer;




(n)

The Members shall have enter into a lockup agreements for the shares of Buyer
Common Stock in the form attached hereto as Exhibit C (the “Lock Up Agreement”);




(o)

Buyer shall have received the opinion of Daily Engage's counsel in





23




--------------------------------------------------------------------------------

 




form and substance reasonably satisfactory to Buyer;




(p)

Buyer shall have received evidence satisfactory to it in its sole discretion
that (i) all obligations of Daily Engage to FastPay Partners LLC shall have been
satisfied in full, and (ii) all security interests in Daily Engage's assets
shall been released;




(q)

Daily Engage shall have received all third party consents necessary for the
change of control of Daily Engage as contemplated herein; and




(r)

All actions to be taken by Daily Engage and the Members in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Buyer.




7.2

Conditions Precedent to Members' Obligations to Close.  The obligation of the
Members to consummate the transactions contemplated hereby is subject to
satisfaction of the following conditions on or prior to the Closing Date:




(a)

The representations and warranties of the Buyer set forth in Section 5 above
shall be true and correct in all material respects at and as of the Closing Date
with the same effect as though made at and as of the date hereof (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date);




(b)

The Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing Date;




(c)

No action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (i) prevent or adversely affect
Buyer’s consummation of any of the transactions contemplated by this Agreement
or (ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);




(d)

No material adverse change shall have taken place with respect to the Buyer, and
no event shall have occurred that results in a Material Adverse Effect;




(e)

the Buyer and the Escrow Agent shall have entered into the Escrow Agreement;




(f)

Buyer shall have delivered to the Members a certificate (the “Buyer's Closing
Certificate”) to the effect that each of the conditions specified above in
Sections 7.2(a) – (d) has been complied with in all respects; and




(g)

All actions to be taken by the Buyer in connection with





24




--------------------------------------------------------------------------------

 




consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Members.




8.

DOCUMENTS TO BE DELIVERED AT CLOSING.




8.1

Documents to be Delivered by the Members.  At Closing, the Members shall deliver
to Buyer the following:




(a)

a certificate, dated within five (5) Business Days of the Closing Date, from the
Secretary of State of the State of New Jersey, certifying that Daily Engage is
in good standing in New Jersey;




(b)

certificate(s) evidencing the Membership Interests, free and clear of all Liens,
duly endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank, with all required stock transfer tax stamps
affixed thereto;




(c)

the Employment Agreements duly executed by each of Pagoulatos and Rezitis;




(d)

the Lock Up Agreements duly executed by the Members;




(e)

the Daily Engage Closing Certificate as required by Section 7.1(g);




(f)

the Members' Closing Certificate as required by Section 7.1(h);




(g)

the Escrow Agreement duly executed by the Members;




(h)

the resignation of the Manager as the manager of Daily Engage; and




(i)

such other customary instruments of transfer, assumption, filings or other
documents, in form and substance satisfactory to Buyer, as may be required to
give effect to this Agreement.




8.2

Documents to be Delivered by Buyer.  At Closing, the Buyer shall deliver to the
Members the following:




(a)

the cash portion of the Purchase Price pursuant to Schedule A hereto in
immediately available funds;




(b)

certificates representing the Consideration Shares, less the Escrow Share Amount
pursuant to Schedule A hereto;




(c)

the Employment Agreements duly executed by the Buyer;




(d)

the Buyer's Closing Certificate as required by Section 7.2(e);





25




--------------------------------------------------------------------------------

 







(e)

the Escrow Agreement duly executed by the Buyer and the Escrow Agent; and




(f)

such other customary instruments of transfer, assumption, filings or other
documents, in form and substance satisfactory to Buyer, as may be required to
give effect to this Agreement.




8.3

Escrow Share Certificate.  At the Closing, Buyer shall deliver the Escrow Share
Certificate to the Escrow Agent pursuant to the Escrow Agreement.




9.

INDEMNIFICATION AND RELATED MATTERS.




9.1

Indemnification by Members.  The Members, jointly and severally, hereby
indemnify and hold Buyer and its Affiliates and their respective Representatives
(collectively, the “Buyer Indemnitees”) harmless from and against any and all
damages, losses, Liabilities, obligations, costs or expenses incurred by Buyer
and arising out of the breach of any representation or warranty of Daily Engage
or a Member hereunder, and/or Daily Engage's or a Member's failure to perform
any covenant or obligation required to be performed by it or them hereunder.




9.2

Indemnification by Buyer.  The Buyer hereby indemnifies and holds the Members
and their Affiliates and their respective Representatives (collectively, the
“Member Indemnitees”) harmless from and against any and all damages, losses,
Liabilities, obligations, costs or expenses incurred by a Member arising out of
the breach of any representation or warranty of Buyer hereunder, and/or Buyer's
failure to perform any covenant or obligation required to be performed by it
hereunder.




9.3

Limitations.  The Members jointly and severally shall be liable to the Buyer
Indemnitees for indemnification under 9.1 and shall be required to pay or be
liable for all such Losses from the first dollar. The Buyer shall be liable to
the Member Indemnitees for indemnification under 9.2 and shall be required to
pay or be liable for all such Losses from the first dollar. The aggregate amount
of all Losses for which the Member Indemnitees shall be liable pursuant to this
Section 9.3 shall not exceed the Escrow Share Amount held in Escrow at such time
and the aggregate amount of all Losses for which the Buyer shall be liable
pursuant to this Section 9.3 shall not exceed $100,000. Notwithstanding the
foregoing, the limitations set forth in this Section 9.3 shall not apply to
Losses based upon claims arising out of fraud, criminal activity or willful
misconduct.  For purposes of this 9.3, the calculation of any Losses as a result
of any inaccuracy in or breach of any representation or warranty shall be
determined without regard to any materiality, Material Adverse Effect or other
similar qualification contained in or otherwise applicable to such
representation or warranty.




9.4

Procedure for Indemnification.  Any Party entitled to indemnification under this
Section 9 (an “Indemnified Party”) will give written notice to the indemnifying
party (“Indemnifying Party”) of any matters giving rise to a claim for
indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein





26




--------------------------------------------------------------------------------

 




shall not relieve the Indemnifying Party of its obligations under this Section 9
except to the extent that the Indemnifying Party is actually prejudiced by such
failure to give notice.  In case any action, proceeding or claim is brought
against an Indemnified Party in respect of which indemnification is sought
hereunder, the Indemnifying Party shall be entitled to participate in and,
unless in the reasonable judgment of counsel to the Indemnified Party a conflict
of interest between it and the Indemnifying Party may exist with respect of such
action, proceeding or claim, to assume the defense thereof with counsel
reasonably satisfactory to the Indemnified Party.  In the event that the
Indemnifying Party advises an Indemnified Party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the Indemnified Party may, at its option, defend,
settle or otherwise compromise or pay such action or claim.  In any event,
unless and until the Indemnifying Party elects in writing to assume and does so
assume the defense of any such claim, proceeding or action, the Indemnified
Party's costs and expenses arising out of the defense, settlement or compromise
of any such action, claim or proceeding shall be losses subject to
indemnification hereunder.  The Indemnified Party shall cooperate fully with the
Indemnifying Party in connection with any settlement negotiations or defense of
any such action or claim by the Indemnifying Party and shall furnish to the
Indemnifying Party all information reasonably available to the Indemnified
Party, which relates to such action or claim.  The Indemnifying Party shall keep
the Indemnified Party fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto.  If the
Indemnifying Party elects to defend any such action or claim, then the
Indemnified Party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense.  The Indemnifying Party shall not be
liable for any settlement of any action, claim or proceeding affected without
its prior written consent.  Notwithstanding anything in this Section 9 to the
contrary, the Indemnifying Party shall not, without the Indemnified Party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
Indemnified Party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the Indemnified Party of a
release from all liability in respect of such claim.  The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the Indemnified Party against the Indemnifying Party or others, and
(b) any liabilities the Indemnifying Party may be subject to.




9.5

Time for Assertion.  No Party to this Agreement shall have any liability (for
indemnification or otherwise) with respect to any representation, warranty or
covenant or obligation to be performed and complied hereunder, unless notice of
any such liability is provided on or before thirty-six (36) months from the date
hereof.




10.

COVENANT NOT TO COMPETE; NON-SOLICITATION.  In consideration of the transactions
contemplated by this Agreement, and in order to protect and preserve the
legitimate business interests of the Buyer, the Members agree as follows:




10.1

During the Restricted Period a Member shall not, and shall not permit any of its
Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the Restricted Business in the Restricted Area; (ii) have an
interest in any Person that engages





27




--------------------------------------------------------------------------------

 




directly or indirectly in the Restricted Business in the Restricted Area in any
capacity, including as a partner, shareholder, member, employee, principal,
agent, trustee or consultant; or (iii) cause, induce or encourage any material
actual or prospective client, customer, supplier or licensor of (including any
existing or former client or customer of Daily Engage and any Person that
becomes a client or customer of the Buyer, including Daily Engage, after the
Closing), or any other Person who has a material business relationship with the
Buyer or Daily Engage, to terminate or modify any such actual or prospective
relationship. Notwithstanding the foregoing, a Member may own, directly or
indirectly, solely as an investment, securities of any Person traded on any
national securities exchange if the Member is not a controlling Person of, or a
member of a group which controls, such Person and does not, directly or
indirectly, own 1% or more of any class of securities of such Person.




10.2

During the Restricted Period, a Member shall not, and shall not permit any of
his Affiliates to, directly or indirectly, hire or solicit any person who is
offered employment by Buyer or is or was employed by the Buyer (including its
Affiliates)s during the Restricted Period, or encourage any such employee to
leave such employment or hire any such employee who has left such employment,
except pursuant to a general solicitation which is not directed specifically to
any such employees; provided, that nothing in this Section 10.2 shall prevent a
Member or any of his Affiliates from hiring (i) any employee whose employment
has been terminated by Buyer or (ii) after 180 days from the date of termination
of employment, any employee whose employment has been terminated by the
employee.




10.3

The Member acknowledges that a breach or threatened breach of this Section 10
would give rise to irreparable harm to Buyer, for which monetary damages would
not be an adequate remedy, and hereby agrees that in the event of a breach or a
threatened breach by the Member of any such obligations, Buyer shall, in
addition to any and all other rights and remedies that may be available to it in
respect of such breach, be entitled to equitable relief, including a temporary
restraining order, an injunction, specific performance and any other relief that
may be available from a court of competent jurisdiction (without any requirement
to post bond).




10.4

The Member acknowledges that the restrictions contained in this Section 10 are
reasonable and necessary to protect the legitimate interests of Buyer and
constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 10 should ever be adjudicated to exceed
the time, geographic, product or service or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Law. The covenants contained in this Section
10 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.








28




--------------------------------------------------------------------------------

 




11.

Termination.  This Agreement may be terminated at any time prior to the Closing:




(a)

by the mutual written consent of the Members and Buyer;




(b)

by Buyer by written notice to the Members if:




(i)

Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by a Member pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Section 6
and such breach, inaccuracy or failure has not been cured by a Member within ten
(10) days of Member's receipt of written notice of such breach from Buyer; or




(ii)

any of the conditions set forth in Section 6.1 or Section 6.2 shall not have
been, or if it becomes apparent that any of such conditions will not be,
fulfilled by September 30, 2017, unless such failure shall be due to the failure
of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;




(c)

by Members by written notice to Buyer if:




(i)

The Members are not then in material breach of any provision of this Agreement
and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Section 6 and such breach, inaccuracy or failure has not been cured by Buyer
within ten (10) days of Buyer's receipt of written notice of such breach from
the Members; or




(ii)

any of the conditions set forth in Section 6.1 or Section 6.2 shall not have
been, or if it becomes apparent that any of such conditions will not be,
fulfilled by September 30, 2017, unless such failure shall be due to the failure
of the Members to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by them prior to the Closing.




(d)

by Buyer or the Members in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Entity shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable; or




(e)

In the event of the termination of this Agreement in accordance with this
Section 11, this Agreement shall forthwith become void and there shall be no
liability on the part of any Party hereto except:








29




--------------------------------------------------------------------------------

 




(i)

as set forth in this Section 11 and Section 5.6 and Section 12 hereof; and




(ii)

that nothing herein shall relieve any Party hereto from liability for any
willful breach of any provision hereof.




12.

Miscellaneous.




12.1

Expenses. Except as otherwise expressly provided herein, all costs and expenses,
including, without limitation, fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses, whether or not the Closing shall have occurred.




12.2

Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
.PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third (3rd) day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 12.2):




If to Daily Engage:

Daily Engage Media Group LLC

20 Rena Lane

Bloomfield, NJ  07003

E-mail: harry@dailyengagemedia.com

Attention:  Harry. G. Pagoulatos, Manager

 

 

with a copy to:

Kridel Law Group

1035 Route 46 East, Suite B-204

Clifton, NJ  07013

E-mail: law@kridel.com

Attention: James A. Kridel, Jr., Esq.

 

 

If to the Members:

Harry. G. Pagoulatos

20 Rena Lane

Bloomfield, NJ  07003

E-mail: harry@dailyengagemedia.com

 

 

 

George G. Rezitis

90 West First Street

Clifton, NJ  07011

E-mail:  George@dailyengagemedia.com





30




--------------------------------------------------------------------------------

 








 

 

 

Angelos Triantafillou

102 Mountainside Terrace

Clifton, NJ  07013

E-mail:  ___________

 

 

If to Buyer:

6400 Congress Avenue

Suite 2050

Boca Raton, FL  33431

E-mail: kip@brightmountainmedia.com

Attention:  W. Kip Speyer, Chief Executive Officer

 

 

with a copy to:

Pearlman Law Group LLP

2200 Corporate Boulevard NW

Suite 210

Boca Raton, FL  33431

E-mail: charlie@pslawgroup.net

Attention:  Charles B. Pearlman, Esq.




12.3

Interpretation. For purposes of this Agreement: (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (x) to Articles,
Sections, Disclosure Schedules and Exhibits mean the Articles and Sections of,
and Daily Engage Disclosure Schedule and Exhibits attached to, this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted. The Daily Engage Disclosure Schedule and
Exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein.




12.4

Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.




12.5

Severability. If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Except as provided in Section 10, upon such determination that any
term or other provision is invalid, illegal or unenforceable, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.





31




--------------------------------------------------------------------------------

 







12.6

Entire Agreement. This Agreement and the other Transaction Documents constitute
the sole and entire agreement of the parties to this Agreement with respect to
the subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Agreement and those in the other Transaction
Documents, the Exhibits and Daily Engage Disclosure Schedule (other than an
exception expressly set forth as such in the Daily Engage Disclosure Schedule),
the statements in the body of this Agreement will control.




12.7

Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither Party may assign its rights or obligations hereunder without
the prior written consent of the other Parties, which consent shall not be
unreasonably withheld or delayed; provided, however, that prior to the Closing
Date, Buyer may, without the prior written consent of the Members, assign all or
any portion of its rights under this Agreement to one or more of its direct or
indirect wholly-owned subsidiaries. No assignment shall relieve the assigning
party of any of its obligations hereunder.




12.8

No Third-party Beneficiaries. This Agreement is for the sole benefit of the
Parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.




12.9

Amendment and Modification; Waiver. This Agreement may only be amended, modified
or supplemented by an agreement in writing signed by each Party hereto. No
waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. No waiver by
any Party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.




12.10

Specific Performance. The Parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy to which they are entitled at law
or in equity.




12.11

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.








32




--------------------------------------------------------------------------------

 




12.13

Jurisdiction and Governing Law.  This Agreement shall be governed and construed
under and in accordance with the laws of the State of Florida.  Each of the
Parties hereto expressly and irrevocably: (1) agree that any legal suit, action
or proceeding arising out of or relating to this Agreement will be instituted
exclusively in United States District Court for the Southern District of
Florida; (2) waive any objection they may have now or hereafter to the venue of
any such suit, action or proceeding; and (3) consent to the in personam
jurisdiction of United States District Court for the Southern District of
Florida in any such suit, action or proceeding.  Each of the Parties hereto
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the United States
District Court for the Southern District of Florida and agree that service of
process upon it mailed by certified mail to its address will be deemed in every
respect effective service of process upon it, in any such suit, action or
proceeding.  ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA LOCATED IN PALM BEACH COUNTY, FLORIDA, AND EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY'S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.




EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 12.13.




12.14

Role of Counsel.  The Parties acknowledge their understandings that this
Agreement was prepared at the request of Buyer by Pearlman Law Group LLP, its
counsel, and that such firm did not represent Daily Engage or the Members in
conjunction with this





33




--------------------------------------------------------------------------------

 




Agreement or any of the related transactions.  Daily Engage and the Members, as
further evidenced by its or his signature below, acknowledges that it has had
the opportunity to obtain the advice of independent counsel of its choosing
prior to its execution of this Agreement and that it has availed itself of this
opportunity to the extent it deemed necessary and advisable.  




 

Bright Mountain Media, Inc.

 

 

 

 

By:

/s/ W. Kip Speyer

 

 

W. Kip Speyer, Chief Executive Officer

 

 

 

 

Daily Engage Media Group LLC

 

 

 

 

By:

/s/ Harry G. Pagoulatos

 

 

Harry G. Pagoulatos, Manager

 

 

 

 

Members

 

 

 

 

/s/ Harry G. Pagoulatos

 

Harry G. Pagoulatos

 

 

 

 

/s/ George G. Rezitis

 

George G. Rezitis

 

 

 

 

/s/ Angelos Triantafillou

 

Angelos Triantafillou





34




--------------------------------------------------------------------------------

 




Schedule A




Name and Address of Member

 

% of
Membership
Interest in Daily
Engage

 

Purchase Price

 

Cash at Closing

 

 

Value of Consideration Shares

 

Delivered
at Closing

 

 

Escrowed

 

 

   

 

 

 

 

 

 

 

 

 

 

Harry G. Pagoulatos

20 Rena Lane

Bloomfield, NJ  07003

 

 

 

$

650,000

 

 

$

885,000

 

 

$

98,334

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

George G. Rezitis

90 West First Street

Clifton, NJ  07011

 

 

 

 

650,000

 

 

 

885,000

 

 

 

98,333

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Angelos Triantafillou

102 Mountainside Terrace

Clifton, NJ  07013

 

 

 

 

650,000

 

 

 

885,000

 

 

 

98,333

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

100%

 

$

1,950,000

 

 

$

2,655,000

 

 

$

295,000

 


















